


110 HR 6833 IH: To amend title I of the Employee Retirement Income

U.S. House of Representatives
2008-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6833
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2008
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to provide church pension plans the opportunity to offer
		  automatic enrollment into the plans, and for other purposes.
	
	
		1.Coverage of church plans
			 under ERISA preemption of State laws restricting automatic enrollment under
			 plans meeting applicable requirementsSection 4(b)(2) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1003(b)(2)) is amended by inserting
			 after (2) the following: except for purposes of section
			 514(e),.
		
